Case: 21-1937   Document: 73     Page: 1     Filed: 07/28/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    VOCALIFE LLC,
                 Plaintiff-Cross-Appellant

                            v.

      AMAZON.COM, INC., AMAZON.COM LLC,
              Defendants-Appellants
             ______________________

                  2021-1937, 2021-1984
                 ______________________

    Appeals from the United States District Court for the
 Eastern District of Texas in No. 2:19-cv-00123-JRG, Chief
 Judge J. Rodney Gilstrap.
                  ______________________

                 Decided: July 28, 2022
                 ______________________

    ALFRED ROSS FABRICANT, Fabricant LLP, Rye, NY, ar-
 gued for plaintiff-cross-appellant. Also represented by
 ENRIQUE WILLIAM ITURRALDE, PETER LAMBRIANAKOS,
 VINCENT J. RUBINO, III.

     JOSEPH R. RE, Knobbe, Martens, Olson & Bear, LLP,
 Irvine, CA, argued for defendants-appellants. Also repre-
 sented by ALAN GRAYSON LAQUER; COLIN B. HEIDEMAN, Se-
 attle, WA.
                  ______________________
Case: 21-1937     Document: 73      Page: 2     Filed: 07/28/2022




 2                           VOCALIFE LLC   v. AMAZON.COM, INC.



     Before MOORE, Chief Judge, PROST and HUGHES, Circuit
                           Judges.
 HUGHES, Circuit Judge.
      Defendants-Appellants Amazon.com, Inc. and Ama-
 zon.com LLC appeal from the United States District Court
 for the Eastern District of Texas’ denial of Amazon’s motion
 for judgment as a matter of law on the issue of noninfringe-
 ment. Plaintiff-Cross-Appellant Vocalife LLC cross-ap-
 peals two of the district court’s summary judgment grants.
 Because there is no substantial evidence to support in-
 fringement of the “plurality of configurations” limitation,
 we reverse the district court’s denial of Amazon’s motion
 for judgment as a matter of law, vacate the jury verdict,
 and dismiss Vocalife’s cross-appeal as moot.
                                I
     Vocalife owns U.S. Patent No. RE 47,049, which is di-
 rected to methods and systems for “enhancing acoustics of
 a target sound signal received from a target sound source,
 while suppressing ambient noise signals.” ’049 patent,
 2:6–8. Claim 1 of the ’049 patent covers one such method
 and recites a number of steps, including “providing a mi-
 crophone array system comprising an array of sound sen-
 sors positioned in a linear, circular, or other configuration”
 and “determining a delay . . . wherein said determination
 of said delay enables beamforming for said array of sound
 sensors in a plurality of configurations.” 1 Id., 21:27–22:3
 (claim 1). We refer to the latter step as the “plurality of con-
 figurations” limitation.



       1  “Beamforming” refers to a signal processing tech-
 nique by which the disclosed microphone array can focus
 on a sound signal coming from a particular direction in-
 stead of sound signals from other directions. See ’049 pa-
 tent, 5:65–6:2, 6:17–23.
Case: 21-1937      Document: 73       Page: 3   Filed: 07/28/2022




 VOCALIFE LLC   v. AMAZON.COM, INC.                           3



      Vocalife filed a patent infringement suit against Ama-
 zon, accusing certain Amazon Echo products of infringing
 the ’049 patent. At the summary judgment stage, the dis-
 trict court granted summary judgment that, among other
 things, absolute intervening rights under 35 U.S.C. § 252
 apply to certain Echo products and Vocalife was not enti-
 tled to damages for pre-suit induced infringement. The
 case proceeded to trial. Amazon moved for judgment as a
 matter of law (JMOL) of noninfringement after the close of
 evidence. The district court denied JMOL of no induced in-
 fringement but granted JMOL of no direct or contributory
 infringement by Amazon and no infringement under the
 doctrine of equivalents. Thus, the only infringement issue
 for the jury to decide was whether Amazon induced users
 of the Echo to literally infringe the patent. After the six-day
 trial concluded, the jury returned a verdict finding that
 Amazon did. Amazon renewed its motion for JMOL of no
 induced infringement, which the district court again de-
 nied.
     Both parties appeal. Amazon appeals the denial of its
 JMOL motion. Vocalife cross-appeals the two summary
 judgment grants. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                               II
      We review JMOL denials under the law of the regional
 circuit, here the Fifth Circuit, which reviews such denials
 de novo. Raytheon Co. v. Indigo Sys. Corp., 895 F.3d 1333,
 1338 (Fed. Cir. 2018). JMOL “is appropriate only where
 ‘the facts and inferences point so strongly and overwhelm-
 ingly in favor of one party that the court concludes that
 reasonable jurors could not arrive at a contrary verdict.’”
 Id. (quoting Orion IP, LLC v. Hyundai Motor Am., 605 F.3d
 967, 973 (Fed. Cir. 2010) (applying Fifth Circuit law)).
 Thus, “[w]e affirm a district court’s denial of [JMOL] when
 there was substantial evidence to support the jury’s ver-
 dict.” Id. (citing Power-One, Inc. v. Artesyn Techs., Inc.,
Case: 21-1937     Document: 73      Page: 4    Filed: 07/28/2022




 4                           VOCALIFE LLC   v. AMAZON.COM, INC.



 599 F.3d 1343, 1350 (Fed. Cir. 2010) (applying Fifth Circuit
 law)).
                              III
      Vocalife contends it provided substantial evidence that
 the Echo infringes the “plurality of configurations” limita-
 tion. At trial, Vocalife’s expert, Joseph McAlexander, testi-
 fied that the Echo determines a delay as part of its
 beamforming process using inputs from the incoming tar-
 get sound signal in conjunction with certain infor-
 mation—beam coefficients—stored on the device. See, e.g.,
 Appx6326–27        at    617:19–618:3;    Appx6340–42     at
 631:2–633:19; Appx6427–28 at 718:10–719:22; Appx6429
 at 720:10–17. As Mr. McAlexander testified, Amazon cal-
 culated the pre-loaded beam coefficients via computer sim-
 ulation during development of the Echo and pre-loaded
 those coefficients onto the Echo devices during manufac-
 turing. See, e.g., Appx6326–27 at 617:3–618:3;
 Appx6390–91 at 681:24–682:7. Mr. McAlexander further
 testified that the Echo’s delay determination enables
 beamforming for a plurality of configurations because the
 software code running on the Echo can be utilized across
 different Echo products with different microphone array
 configurations. See, e.g., Appx6297–98 at 588:21–589:14;
 Appx6339–40 at 630:20–631:1.
     None of this testimony, however, supports the conclu-
 sion that the Echo products infringe the ’049 patent. The
 testimony does not show that the delay determination oc-
 curring on a given Echo device enables beamforming for a
 plurality of configurations, as claim 1 requires. If anything,
 Mr. McAlexander’s testimony suggests that this determi-
 nation enables beamforming for only the specific micro-
 phone array configuration on that specific device. 2



     2   At oral argument, Vocalife hypothesized that
 “there could be” multiple configurations on a given Echo
Case: 21-1937      Document: 73       Page: 5   Filed: 07/28/2022




 VOCALIFE LLC   v. AMAZON.COM, INC.                           5



 Mr. McAlexander repeatedly described the pre-loaded
 beam coefficients as being specific to a “particular” micro-
 phone array. See, e.g., Appx6325–26 at 616:14–617:2 (Am-
 azon’s computer simulation is “a construct by which they
 take the instantiation of a particular microphone array or-
 ganized in a certain fashion, arranged in a certain archi-
 tecture” to create beam coefficients “that are associated
 with [ ] that particular kind of a structure.”); Appx6326 at
 617:7–18 (Amazon “take[s] a specific designed architecture
 with a physical arrangement of the microphones” to pro-
 vide the beam coefficients, which “go[] into the [ ] initial
 construct of how the beams will be formed once they are
 instantiated in the accused device.”); Appx6327 at
 618:6–11 (The beam coefficients “include the understand-
 ing of how that arrangement of the architecture is,” as “you
 have to define the microphone array first.”); Appx6437 at
 728:8–14 (Amazon determines the beam coefficients “based
 on an architectural arrangement or a layout of the sound
 sensors” and “that calculation is already built into the co-
 efficients that are then programmed into this device.”).
 While it is undisputed that Amazon pre-loads certain beam
 coefficients onto each Echo device, Vocalife provides no ev-
 idence showing that the coefficients loaded onto a given
 Echo device enable beamforming for a variety of micro-
 phone configurations, as opposed to only the configuration


 device “in the situations where not all of the microphones
 are operating or certain microphones aren’t receiving the
 sound or performing as designed.” Oral Argument at
 20:00–20:09, https://oralarguments.cafc.uscourts.gov/de-
 fault.aspx?fl=21-1937_07072022.mp3. This contention,
 which appears nowhere in Vocalife’s briefing, comes too
 late. See Henry v. Dep’t of Justice, 157 F.3d 863, 865 (Fed.
 Cir. 1998) (declining to consider argument raised for the
 first time at oral argument). In any event, Vocalife cites no
 evidence—nor have we found any—showing that these hy-
 pothetical configurations exist.
Case: 21-1937    Document: 73      Page: 6    Filed: 07/28/2022




 6                          VOCALIFE LLC   v. AMAZON.COM, INC.



 of that particular device. Mr. McAlexander’s conclusory,
 unsupported testimony that the Echo meets the “plurality
 of configurations” limitation, see Appx6338 at 629:2–14, is
 otherwise insufficient to support the jury’s infringement
 verdict, see, e.g., Yoon Ja Kim v. ConAgra Foods, Inc.,
 465 F.3d 1312, 1320 (Fed. Cir. 2006) (affirming JMOL of
 noninfringement where patentee’s expert offered only con-
 clusory, unsupported testimony).
     Because there is no substantial evidence showing that
 any delay determination occurring on a given Echo device
 enables beamforming for a microphone array “in a plurality
 of configurations,” we conclude that Vocalife failed as a
 matter of law to prove that the Echo infringes claim 1 of
 the ’049 patent. We reverse the district court’s denial of
 JMOL of no induced infringement and vacate the jury ver-
 dict. This moots Vocalife’s cross-appeal, and we accordingly
 dismiss as moot Appeal No. 2021-1984.
     REVERSED IN PART, DISMISSED IN PART
 Costs to Defendants-Appellants.